Citation Nr: 1333537	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  13-05 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran had active service from July 1957 to May 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claim was initially denied by a January 2011 rating decision.  However, additional evidence, consisting of a VA examination report was submitted within one year of the rating decision and the claim was readjudicated by the July 2011 rating decision.   

In October 2013, the Veteran submitted additional evidence in support of his claim with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in May 2011 in connection with his claim for service connection for hearing loss.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the May 2011 VA examiner's opinion to be inadequate.  

The VA examination report reflects that the examiner considered the Veteran's reported military noise exposure.  The examiner listed a diagnosis of sensorineural hearing loss.  The examiner opined: "tinnitus and decreased hearing is less likely as not (less than 50/50 probability) caused by or a result of service as a clerk in the Army."  The examiner's rationale was that:  

"A whispered voice was done upon entry into the Army [. . .].  The results were normal.  The same type of exam, done at separation [. . .] again shows normal results.  The only significant noise exposure he has had was in the military.  He had no other occupational noise exposure and no significant recreational noise exposure besides basic lawn care in the summer."

Here, the examiner cited to the normal whispered voice test at separation as a basis for the negative nexus opinion.  However, the VA Training Letter 10-02, issued in March 2010 regarding the adjudication of claims for hearing loss, explained that "whispered voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure."  VBA Training Letter 211D (10-02) (March 18, 2010).  In that letter, the Director of the VA C&P Service stated that "whispered voice tests . . . cannot be considered as reliable evidence that hearing loss did or did not occur."  Id.  The Board also finds the examiner's rationale to be flawed in that the examiner stated that the "only significant" noise exposure was what the Veteran had while in the military.  Yet, the examiner provided a negative nexus opinion without any other explanation for the Veteran's current bilateral hearing loss.  Therefore, the Board finds that a new VA opinion is required.  See Barr, id.  

In addition, the Veteran stated that he was exposed to noise during the summer camps in the West Virginia National Guard.  The National Guard records are not associated with the claims file and, on remand, the records should be obtained.  Finally, the Veteran stated that his service personnel records would reflect his other military assignments, which included exposure to noise, that were not reflected in his listed military occupational specialty (MOS) of clerk.  Therefore, VA should obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the Veteran's service personnel records.  

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be memorialized in the Veteran's claims file and the Veteran notified of any negative response.

2.  Contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the West Virginia State Adjutant General's office, and any other appropriate location, to request the Veteran's complete personnel records, and treatment records for his service in the West Virginia National Guard.   

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO/AMC should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  All efforts to obtain these records should be memorialized in the Veteran's claims file and the Veteran notified of any negative response.

3.  Thereafter, transfer the Veteran's claims file to the examiner who conducted the May 2011 VA examination or, if she is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's bilateral hearing loss.  

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss is caused by or related to service.

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In providing the opinion above, the examiner should discuss the article submitted by the Veteran and the June 1965 VA examination report which shows that there was no hearing loss noted.  In addition, the Veteran is considered competent to report his in-service noise exposure.

A complete rationale should be given for any opinion provided.

4.  After completion of the above, the RO/AMC should review the record, including since the Statement of the Case, and determine if service connection may be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



